— In a consolidated action to recover damages for personal injuries, the jury rendered a verdict in favor of plaintiffs Giannetti and Warner for $15,000 and $40,000, respectively, against defendants Otto Groling and Walter L. Groling, and in favor of plaintiff Kuhl for $15,000 against defendant Otto Groling. The court granted said defendants’ motion to set aside the verdict as to said plaintiffs on the ground of excessiveness and granted a new trial as to them unless within ten days they consented to reduce the amounts recovered to $6,000, $30,000 and $6,000, respectively. None of said plaintiffs so consented, and they appeal from so much of the order as grants the motion. Order, insofar as appealed from, reversed, with costs; motion denied; verdict, insofar as it is in favor of appellants, reinstated, and judgment directed to be entered in accordance therewith, with costs. In our opinion, on the facts in this record, the verdict, insofar as it is in favor of appellants, is not excessive. Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ., concur.